Citation Nr: 1812876	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-44 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a left knee condition.

5.  Entitlement to service connection for a right knee condition.

6.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION


The Veteran served on active duty with the United States Navy from December 1985 to October 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues entitlement to service connection for hypertension, left and right knee conditions, and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's schizophrenia is attributable to active duty service.

2.  Tinnitus is attributable to active duty service.






CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for schizophrenia have been met.  38 U.S.C. §§ 1101, 1110 1131, 7105 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).

2.  Tinnitus was incurred during active duty service.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Because the benefits are being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of his acquired psychiatric disorder and tinnitus claims.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is not necessary.

II. Entitlement to Service Connection

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed or during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Additionally, VA has identified certain chronic diseases for which medical nexus may be presumed if certain criteria are met; tinnitus and psychoses are such chronic diseases; tinnitus is such a chronic disease because it is an "organic diseases of the nervous system."  38 C.F.R. §§ 3.303(a), (b), 3.309(a); see also Fountain v. McDonald, 27 Vet. App. 258 (2015), Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, for the purposes of presumptive nexus, the third criterion requiring a nexus between the in-service, event, disease or injury and the claimed disability may be satisfied in one of two ways.  First, the nexus element may be satisfied by evidence that the chronic disease at issue here manifested itself to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309.  Or, alternatively, the Veteran may show entitlement to service connection by demonstrating a continuity of symptomology after discharge. 38 C.F.R. § 3.303(b); see generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A. Acquired Psychiatric Disorder

Applying the foregoing to the Veteran's acquired psychiatric disorder claim, the Board notes that the Veteran has been diagnosed with schizophrenia by both private and VA treatment providers.  A review of the claims files reveals that the Veteran described in-service stress and paranoid symptoms, including a feeling being watched or followed related to his duties as radioman, as well as other symptoms.  

Although a VA examination was not provided, three separate positive etiology opinions were submitted.  These positive etiology opinions were based on a review of the Veteran's claims file, his private and VA treatment records, detailed descriptions as to the nature and onset of the Veteran's symptoms, and citation to relevant medical research.  All three medical professionals, including a particular detailed medical opinion from a psychiatrist, opined that it was at least as likely as not or more probable than not that the Veteran's schizophrenia had its onset during the Veteran's active duty service.  Accordingly, the Board finds that the criteria for entitlement to service connection have been met.  38 U.S.C. §§ 1101, 1110 1131, 7105 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).

B. Tinnitus

The Veteran's personnel records indicate that his military occupational specialty (MOS) was as satellite operator; the Veteran has described his MOS as a radioman.  November 1988 service treatment records indicate that the Veteran was given a set of permanent ear plugs and instructed to wear them in all areas labeled noise hazardous.  An August 1992 contains audiometric results but no hearing loss is noted.  In a March 2015 lay statement the Veteran indicated that he starting experiencing tinnitus during his second tour of duty in Washington, D.C.

A January 2015 VA examination resulted in Maryland CNC speech discrimination scores that are consistent with the definition of impaired hearing in 38 C.F.R. § 3.385.  However the examiner failed to note this, describing the Veteran's bilateral hearing as normal, presumably based on his audiometric results.  A negative etiology opinion with regard to tinnitus was partially premised on the Veteran's normal hearing on his separation physical.  Prior to this, the Veteran reported tinnitus in October 2012 explaining that he had noise exposure as a radioman during active duty service and that his post-service occupational history was negative for noise exposure.  There are no complaints of tinnitus documented in the Veteran's service treatment records.

The Board finds that the Veteran active duty noise exposure is well documented by the record.  Additionally, the Board notes that "the United States Court of Appeals for Veterans Claims (Court), VA has acknowledged that "tinnitus is a symptom that is associated with many conditions, including acute noise exposure and noise-induced hearing loss," and that "acoustic trauma is the most common cause of tinnitus."  See Fountain v. McDonald, 27 Vet. App. 258, 267 (2015) (citing U.S. Dep't of Veterans Affairs, Veterans Benefits Admin., Training Letter 10-02, Adjudicating Claims for Hearing Loss and/or Tinnitus (2010)).  Addressing the Veteran's competency to report having the condition of tinnitus, tinnitus is a disorder that is readily observable by laypersons, is subjective in nature, and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002). As such, while the Veteran's service treatment records are negative for complaints of tinnitus, he is nevertheless competent to report a history of tinnitus that began in service. 38 C.F.R. § 3.159 (a)(2).

Accordingly, the Board finds that the Veteran must be afforded the benefit of the doubt, and finds that an award of service connection for tinnitus is warranted.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304. 3.306, 3.385 (2017).


ORDER

Entitlement to service connection for an acquired psychiatric disorder characterized as schizophrenia is granted.

Entitlement to service connection for bilateral tinnitus is granted.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

In July 2011 the Veteran submitted a release authorization form for the procurement of private treatment records from January 1993 onwards from Dr. J. V. for the treatment of high blood pressure, swollen legs, and hemorrhoids.  While a request for private treatment records was sent to Dr. J. V., the request was limited to 2005 to 2010 records only.  Accordingly, on remand, the RO should request private treatment records from 1993 to 2005 relevant to the Veteran's hypertension, bilateral knees, and hemorrhoid claims.

Additionally, with regard to the Veteran's bilateral knee claims, the Veteran submitted lay evidence with his July 2011 claim application stating that he had swollen knees in boot camp and later started to feel pain while serving on the USS Luce.  Additionally, he reported that he started experiencing hemorrhoids during boot camp.  He also reported a proctoscopy or barium examination, although he did not specify when the examination occurred, and that the hemorrhoid condition was prolonged in time due to withholding of his bowel movements during boot camp.  VA treatment records are positive for complaints of bilateral knee pain as well as treatment for hemorrhoids.  Accordingly, as the Veteran has not yet been provided VA examinations with respect to these conditions, on remand VA examinations and etiology opinions should be provided.

Finally, as a review of the record reveals that there are outstanding VA treatment records, on remand, any outstanding relevant VA treatment records should be procured.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's outstanding VA treatment records relevant to the claims being remanded and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Attempt to procure the Veteran's January 1993 to 2005 private treatment records from Dr. J. V.  If a more current release authorization form is required for procurement of the outstanding records, the Veteran should be notified and provided with the release authorization form.  If he returns the requested information, additional attempt to obtain the records should be made.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. Schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any current bilateral knee disability after the development in (1) and (2) has been completed.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner should assess the Veteran for any current knee disabilities and then provide the following opinion:

i. Whether it is at least as likely as not (50 percent or greater probability) the Veteran's any diagnosed left or right knee disability: (1) began during active service; or (2) is related to any in-service event or injury; or (3), for arthritis only, manifested within one year of active duty service.  The examiner should address the Veteran's July 2011 lay statement with regard to his active duty service symptoms.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. Schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of his current hemorrhoid condition after the development in (1) and (2) has been completed.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner should provide the following opinion:

i. Whether it is at least as likely as not (50 percent or greater probability) the Veteran's hemorrhoid condition: (1) began during active service; or (2) is related to any in-service event or injury.  The examiner should discuss the Veteran's July 2011 lay statement as well as any relevant treatment records.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion

5. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


